

BLUCORA, INC.
2015 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT NOTICE
(Nonemployee Chairman of the Board)


TO:    _____________________ (“Optionee”)
We are pleased to inform you that you have been granted a stock option (the
“Option”) to purchase shares of the Common Stock (the “Shares”) of Blucora, Inc.
(the “Company”) under the Company’s 2015 Incentive Plan (the “2015 Plan”) and in
accordance with the terms of the Nonemployee Director Compensation Program (the
“Program”).
The Option is subject to all the terms and conditions set forth in this
Nonqualified Stock Option Grant Notice (the "Notice of Grant") and in the Stock
Option Agreement attached hereto as Exhibit A (the “Agreement”), the Program and
the 2015 Plan, which are incorporated by reference into this Notice of Grant.
Capitalized terms that are not defined in the Notice of Grant and the Agreement
have the meanings given to them in the Plan.
Grant Date:        
Number of Option Shares:        
Exercise Price Per Share:    $    
Option Expiration Date:
     [seven-year
anniversary of Grant Date]

Type of Option:    Nonqualified Stock Option
Vesting and Exercisability Schedule: The Option shall vest in full (100%) on the
earlier to occur of the one-year anniversary of the Grant Date and the date of
the next annual meeting of the Company’s stockholders.
Additional Terms/Acknowledgment: You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Plan Administrator
upon any questions relating to the 2015 Plan and the Option.


By your signature below, you agree that the Notice of Grant, the Agreement and
the 2015 Plan constitute your entire agreement with respect to the Option and
may not be modified adversely to your interest except by means of a writing
signed by the Company and you.
BLUCORA, INC.




By:   
Its:   
 
OPTIONEE




   
Signature


 
 
Date:   


Attachments:
1. Stock Option Agreement
2. 2015 Incentive Plan
 
Address:    
   
Taxpayer ID:   




EXHIBIT A
BLUCORA, INC.
2015 INCENTIVE PLAN
STOCK OPTION AGREEMENT


1.Grant. The Company hereby grants to the Optionee listed on the Notice of Grant
(the “Optionee”) an Option to purchase the number of Shares and at the exercise
price as set forth in the Notice of Grant and subject to the terms and
conditions in this Stock Option Agreement (this “Agreement”) and the 2015 Plan.
Unless otherwise defined herein, the terms defined in the 2015 Plan shall have
the same defined meanings in this Agreement.
2.    Company’s Obligation. Unless and until the Option vests and is exercised,
the Optionee will have no right to receive Shares under the Option. Prior to
actual distribution of Shares pursuant to any vested and exercised Option, such
Option will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
3.    Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in the Notice of Grant.
Any portion of the Option that is vested may be exercised at any time during the
period prior to the date the Option terminates. No partial exercise of the
Option may be for less than five percent (5%) of the total number of Option
Shares then available under the Option. In no event shall the Company be
required to issue fractional shares.
4.    Termination of Option. The unvested portion of the Option will terminate
automatically and without further notice immediately upon termination (voluntary
or involuntary) of your service as a chairman of the Company’s Board of
Directors (“Chairman of the Board”). The vested portion of the Option will
terminate automatically and without further notice on the earliest of the dates
set forth below:
a.    three months after termination of your service as Chairman of the Board
for any reason other than Disability or death;
b.    one year after termination of your service as Chairman of the Board by
reason of Disability or death. If you die after termination of your service as
Chairman of the Board but while the Option is still exercisable, the vested
portion of the Option may be exercised until the earlier of (x) one year after
the date of death and (y) the Option Expiration Date;
c.    immediately upon notification to you of termination of your service as
Chairman of the Board for Cause, unless the Board determines otherwise; or
d.    the Option Expiration Date.
IT IS YOUR RESPONSIBILITY TO BE AWARE OF THE DATE ON WHICH YOUR OPTION
TERMINATES.
5.    Method of Exercise. You may exercise the Option by giving written notice
to the Company, in form and substance satisfactory to the Company, which will
state the election to exercise the Option and the number of Shares for which you
are exercising the Option. The written notice must be accompanied by full
payment of the exercise price for the number of Shares you are purchasing.
6.    Form of Payment. You may pay the Option exercise price, in whole or in
part, (a) in cash, (b) by wire transfer or check acceptable to the Company,
(c) unless the Plan Administrator determines otherwise and so long as the Common
Stock is registered under the Exchange Act and to the extent permitted by law,
by delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds necessary to pay the exercise price, (d) if permitted by the
Plan Administrator, by having the Company withhold shares of Common Stock that
would otherwise be issued on exercise of the Option or by your tendering already
owned shares of Common Stock, or (e) such other consideration as the Plan
Administrator may permit.
7.    Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The 2015 Plan provides for exercise of the Option
by a beneficiary designated on a Company-approved form. Notwithstanding the
foregoing, the Plan Administrator, in its sole discretion, may permit you to
assign or transfer the Option, subject to such terms and conditions as specified
by the Plan Administrator. The 2015 Plan provides for exercise of the Option by
the personal representative of your estate or the beneficiary thereof following
your death.
8.    Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company will determine, in its
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Employee (or his or her estate), such
issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
9.    Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.
10.    No Stockholder Rights. Neither you nor any person entitled to exercise
your rights in the event of his or her death shall have any of the rights of a
stockholder with respect to the Shares subject to the Option unless and until
the date of issuance under the 2015 Plan of any such Shares upon the exercise of
the Option.
11.    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify you from
time to time; and to you at your electronic mail or postal address as shown on
the records of the Company from time to time, or at such other electronic mail
or postal address as you, by notice to the Company, may designate in writing
from time to time.
12.    Plan Administrator Decisions Conclusive and Binding. All decisions of the
Plan Administrator upon any questions arising under the 2015 Plan or under this
Agreement shall be conclusive and binding.
13.    No Right to Damages. You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three months (one year in the case of Disability or death) of your
Termination of Service or if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.
14.    Section 409A. The Option is intended to be exempt from the requirements
of Section 409A or to satisfy those requirements, and shall be construed
accordingly.
15.    Recovery of Compensation. In accordance with Section 18.12 of the 2015
Plan, the Award is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction, (iii)
any compensation recovery or clawback policies adopted by the Company to
implement any such requirements, and (iv) any other compensation recovery
policies as may be adopted from time to time by the Company, all to the extent
determined by the Committee in its discretion to be applicable to you.
16.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Delaware, without reference to any choice-of-law rules.





